Citation Nr: 1619984	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder, (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1984 and from January 1991 to June 1991.  The Veteran served in the Tennessee Army National Guard from November 1983 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is associated with the claims file. 

The Veteran was denied entitlement to service connection for PTSD in a November 2010 rating decision.  In February 2013, relevant service personnel records were associated with the claims file.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2015).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.
The issues of service connection for an acquired psychiatric disability, to include PTSD, and for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current hearing loss disability. 


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the required notice for the Veteran's hearing loss claim was provided by letter dated January 2013, prior to the initial adjudication of the Veteran's claim in February 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished in relation to the Veteran's hearing loss claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records have been obtained.  The Board notes that the Veteran's service treatment records are not included in his claims file, but the service treatment records are not pertinent as the Veteran does not have a current disability to link to service.  
The Veteran was provided a VA examination in relation to his contended hearing loss disability in February 2013.  The Board finds that the examination and associated report are adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's hearing loss claim.  The report was based on examination of the Veteran by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the April 2014 hearing, the undersigned fully explained the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).
For certain chronic disorders, including organic diseases of the nervous system such as hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

At the February 2013 VA examination, the Veteran reported a decrease in hearing sensitivity bilaterally with an onset of 3.5 years prior.

Puretone thresholds, in decibels, from audiometric testing in the February 2013 VA examination, for the frequencies of interest, in Hertz, were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
5
25
LEFT
10
5
10
10
15

Speech recognition scores based on the Maryland CNC Test were 100 percent in both ears.  The examiner found normal bilateral hearing.

During the April 2014 Board hearing, the Veteran testified that he understood that he had a low percentage of hearing loss.  Tr., p. 12.  He also testified that he was not receiving treatment for a hearing loss condition.  Id.  The Veteran has not asserted that his contended hearing loss has worsened since the February 2013 examination.

The audiological testing of record shows that the Veteran has no current hearing loss disability, and, as such, there can be no valid claim for service connection for hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Specifically, because the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; and his speech recognition scores using the Maryland CNC Test are not less than 94 percent, the Veteran's claimed hearing loss is not a disability under the laws administered by VA.  38 C.F.R. § 3.385.  Therefore, service connection for hearing loss is not warranted.

The Board finds that the question of whether the Veteran has legally cognizable hearing loss is complex in nature because it requires audiometric testing to ascertain whether the auditory thresholds for cognizable hearing loss are met.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to describe his difficulty hearing, the Board accords his assertion regarding the extent of such disorder no probative value as he is not competent to opine on such complex medical questions.

Therefore, the Board finds that the most probative evidence shows that the Veteran does not have cognizable hearing loss.  Hensley, supra, at 159.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.


ORDER

Service connection for hearing loss is denied.


REMAND

The Board finds that additional development is needed on the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and for tinnitus.

It is observed that the November 2010 and February 2013 rating actions reference service treatment records as being given consideration.  Such records, however, are not currently associated with the claims file.  Efforts to recover them should be accomplished.  

As to post-service treatment records, the Veteran's claims file contains Vet Center records from March 2010 to May 2010 (from Temecula, California) and VA Medical Center treatment records from February 2011 to August 2013 (from Oklahoma City, Oklahoma).  During the April 2014 hearing, the Veteran testified that he first received a PTSD diagnosis in 1993 or 1994 at a rehabilitation clinic in Jackson, Tennessee.  He also testified that he was currently participating in the Compensated Work Therapy/Transitional Residence (CWT/TR) Program with the VA in Oklahoma City.  At the February 2013 VA examination, the Veteran mentioned treatment for an ear infection in jail.  On remand, the Veteran should be provided an opportunity to identify any additional, pertinent treatment records, to include any treatment records from the clinic in Jackson, Tennessee, any treatment records from his period of incarceration, and any additional VA treatment records.  All identified treatment records should be sought, including VA treatment records from August 2013 to the present.

After all record development has been completed, any additional development as may become indicated should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain and associate with the file, the Veteran's service treatment records, which were mentioned in rating actions, but are not presently associated with the claims file.  

If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any additional, relevant VA treatment records, including those dated August 2013 to the present.

3.  Ask the Veteran to identify any outstanding medical treatment records relevant to his claims, including private treatment records from Tennessee and treatment records generated during any period of incarceration.  The identified records should then be sought and associated with the claims file.  

4.  Then, after undertaking any additional development as may become indicated, to include having the Veteran examined and obtaining medical opinions, re-adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


